UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK

RASHAD L. EDWARDS,

                              Plaintiff,

       -against-                                             1:19-CV-543 (LEK/CFH)

TROY POLICE DEPARTMENT, et al.,

                              Defendants.


                                   DECISION AND ORDER

I.     INTRODUCTION

       Plaintiff Rashad Edwards filed this case pursuant to 42 U.S.C. § 1983 against the Troy

Police Department, Rensselaer County District Attorney’s Office, and Rensselaer County Court

Judge Jennifer G. Sober. United States Magistrate Judge Christian F. Hummel issued a Report-

Recommendation & Order, Dkt. No. 11 (“Report-Recommendation”), concerning the sufficiency

of Plaintiff’s Complaint, Dkt. No. 1. Plaintiff timely filed an objection to the Magistrate Judge’s

Report-Recommendation, Dkt. No. 15 (“Objection”).

II.    LEGAL STANDARD

       Within fourteen days after a party has been served with a copy of a magistrate judge’s

report-recommendation, the party “may serve and file specific, written objections to the

proposed findings and recommendations.” Fed. R. Civ. P. 72(b); L.R. 72.1(c). If objections are

timely filed, a court “shall make a de novo determination of those portions of the report or

specified proposed findings or recommendations to which objection is made.” 28 U.S.C.

§ 636(b). However, if no objections are made, or if an objection is general, conclusory,

perfunctory, or a mere reiteration of an argument made to the magistrate judge, a district court
need review that aspect of a report-recommendation only for clear error. Barnes v. Prack, No.

11-CV-857, 2013 WL 1121353, at *1 (N.D.N.Y. Mar. 18, 2013); Farid v. Bouey, 554 F. Supp.

2d 301, 306–07, 306 n.2 (N.D.N.Y. 2008), abrogated on other grounds by Widomski v. State

Univ. of N.Y. at Orange, 748 F.3d 471 (2d Cir. 2014); see also Machicote v. Ercole, No.

06-CV-13320, 2011 WL 3809920, at *2 (S.D.N.Y. Aug. 25, 2011) (“[E]ven a pro se party’s

objections to a Report and Recommendation must be specific and clearly aimed at particular

findings in the magistrate’s proposal, such that no party be allowed a second bite at the apple by

simply relitigating a prior argument.”). “A [district] judge . . . may accept, reject, or modify, in

whole or in part, the findings or recommendations made by the magistrate judge.” § 636(b).

III.   DISCUSSION

       A.       Review of Report-Recommendation

       Plaintiff has not objected to Magistrate Judge Hummel’s analysis of Plaintiff’s claims.

Accordingly, the Court has reviewed the Magistrate Judge’s analysis for clear error. See Barnes,

2013 WL 1121353, at *1. The Court agrees that Plaintiff’s claims for false arrest, false

imprisonment, and malicious prosecution are barred by Heck v. Humphrey.1 R. & R. at 6.

Additionally, the Court agrees that Plaintiff’s claims against Judge Sober are barred by the

doctrine of judicial immunity. Id. at 7. The Court clarifies, however, that it lacks jurisdiction over

Plaintiff’s claims for injunctive relief because there is “a national policy forbidding federal courts

to stay or enjoin pending state court proceedings except under special circumstances.” Younger

v. Harris, 401 U.S. 37, 41 (1971). The Younger court identified three such circumstances (none




       1
           512 U.S. 477 (1994).

                                                   2
of which apply to this case): bad-faith state prosecutions,2 patently unconstitutional state laws,

and the absence of an adequate state forum in which to raise the constitutional issues. See id. at

47–49, 53–54. Thus, Plaintiff’s claims for injunctive relief must be dismissed for lack of subject-

matter jurisdiction.3

       B.      Review of Plaintiff’s Objection

       Plaintiff has objected to Magistrate Judge Hummel’s recommendation “that if the District

Judge adopts this Report-Recommendation & Order, [P]laintiff be provided thirty (30) days from


       2
         The definition of a bad-faith prosecution is when “a prosecution has been brought
without reasonable expectation of obtaining a valid conviction.” Kugler v. Helfant, 421 U.S. 117,
126 n.6 (1975). One commentator has noted:

               [S]ince Younger, there is not a single instance in which the Supreme
               Court has applied this exception and found a state action to constitute
               a bad-faith prosecution. In fact, commentators have observed that ‘the
               universe of bad-faith-harassment claims that can be established is
               virtually empty’ . . . Hence, the bad-faith prosecutions exception
               appears limited to facts such as those present in Dombrowski:
               repeated prosecutions initiated by state officials solely for the purpose
               of harassment without the opportunity to raise the claims in state
               court because of the unavailability or bias of the state judiciary.’”

Erwin Chemerinsky, Federal Jurisdiction § 13.4 (6th ed. 2012) (citing Owen M. Fiss,
Dombrowski, 86 Yale L.J. 1103, 1115 (1977); C. Keith Wingate, The Bad Faith–Harassment
Exception to the Younger Doctrine: Exploring the Empty Universe, 5 Rev. of Litig. 123 (1986)).
In Dombrowski v. Pfister, the complaint made allegations that “the threats to enforce the statutes
against appellants are not made with any expectation of securing valid convictions, but rather are
part of a plan to employ arrests, seizures, and threats of prosecution under color of the statutes to
harass appellants and discourage them and their supporters from asserting and attempting to
vindicate . . . constitutional rights . . . .” 380 U.S. 479, 482 (1965) (internal quotation marks
omitted). Plaintiff has not plead facts indicating he has been subject to the type of state
prosecution found in Dombrowski to have been made in bad faith.
       3
          The Court has jurisdiction over Plaintiff’s damages claims, however. See Giulini v.
Blessing, 654, F.2d 189, 193 (2d Cir. 1981) (concluding that federal courts generally may
adjudicate damages suits, even though there are pending criminal prosecutions in state court
concerning the same matter).

                                                  3
the date of that Order to file an amended complaint as to any claims dismissed without

prejudice . . . .” R. & R. at 9. Specifically, Plaintiff requests ninety days instead of thirty days to

file an amended complaint. Obj. The Court reviews Plaintiff’s objection to this recommendation

de novo. See § 636(b).

        Plaintiff explains, “Because [his] suppression hearing to have all criminal charges

[stemming from this case] dismissed by a court of law is expected to be held in August of

2019[,]” then he should have an additional sixty days to file an amended complaint. Obj. The

Court agrees. Consequently, the Court modifies the Magistrate Judge’s recommendation for the

total amount time that Plaintiff should have to file his amended complaint from thirty days to

ninety days.

IV.     CONCLUSION

        Accordingly, it is hereby:

        ORDERED, that the Report-Recommendation (Dkt. No. 4) is ADOPTED in part to the

extent it recommends that Plaintiff’s damages claims should be dismissed without prejudice and

REJECTED in part to the extent it recommends that (1) Plaintiff should be allowed to replead

his claims for injunctive relief and (2) Plaintiff should have thirty days from the date of this

Decision and Order to file an amended complaint regarding his claims dismissed without

prejudice; and it is further

        ORDERED, that Plaintiff’s claims for injunctive relief are DISMISSED for lack of

jurisdiction; and it is further




                                                   4
       ORDERED, that Plaintiff’s damages claims are DISMISSED without prejudice, but

that Plaintiff may move to replead these claims within ninety days of the date of this Decision

and Order; and it is further

       ORDERED, that all pleadings, motions, and other documents relating to this action be

filed with the Clerk of the United States District Court, Northern District of New York, 7th

Floor, Federal Building, 100 S. Clinton St., Syracuse, New York 13261-7367. Plaintiff must

comply with any requests by the Clerk’s Office for any documents that are necessary to maintain

this action. All parties must comply with Local Rule 7.1 of the Northern District of New York in

filing motions. All motions will be decided on submitted papers without oral argument unless

otherwise ordered by the Court. Plaintiff is also required to promptly notify, in writing, the

Clerk’s Office and all parties or their counsel of any change in Plaintiff’s address; his

failure to do so may result in the dismissal of this action; and it is further

       ORDERED, that the Clerk of the Court serve a copy of this Order on all parties in

accordance with the Local Rules.

       IT IS SO ORDERED.


DATED:         August 1, 2019
               Albany, New York




                                                 5
